DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change in Examiner
	The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.
Claim Status
Applicant’s response filed 9/17/2021 and response filed 1/27/2022 are acknowledged. The restriction requirement dated 7/27/2021 is withdrawn in view of applicant’s arguments in the response filed 9/17/2021.
Claims 66-86 are pending.

Claims 66-86 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/053162, filed 2/8/2018, and claims priority from United Kingdom of Great Britain and Ireland application GB1702031.4, filed 2/8/2017, which has been acknowledged.
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 2/27/2020 has been acknowledged and considered. A signed copy is attached hereto.
Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
	Claims 66 and 86 are objected to because of the following informalities: Claims 66 and 86 recite multiple semicolons in substituents (ie), (if), (iie), and (iif).
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 86 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verkade (US 2019/0262467 A1, effectively filed date 2/8/2016).
	Verkade discloses on page 42, a compound with the formula:

    PNG
    media_image1.png
    410
    498
    media_image1.png
    Greyscale
.

	The compound of Verkade with the highlighted linker above, results in a structure that is a species of, and thus anticipates, the compound of the formula as in claim 86 (See Below).
Compound of Instant Claim 86

    PNG
    media_image2.png
    291
    571
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 66-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 139-153, 155-160 and 163-167 of copending Application No. 16484313 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody-drug conjugate that binds to DLK-1 claimed by the copending application lies inside the genus of antibody-drug conjugates in instant claims 66-86. The claims of the copending application disclose an antibody-drug conjugate, wherein the drug-linker (DL) has same structure as the instantly claimed drug linker (DL).
	Further, the claims of the copending application teach a pharmaceutical composition comprising the conjugate and further comprising a chemotherapeutic agent.
	Thus, it would have been obvious to one of ordinary skill in the arts to use the pharmaceutical composition in a method of treating cancers, as chemotherapeutic agents are known to treat cancers. One of ordinary skill in the arts would have been motivated to do so, in order to effectively treat cancers, and have a reasonable expectation of success that a pharmaceutical composition comprising chemotherapeutic agents would be effective in a method of treating cancer. 
Claims 66-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. patent 10544223. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody-drug conjugate that binds to AXL of the U.S. patent lies inside the genus of antibody-drug conjugates in instant claims 66-86. The claims of the U.S. patent disclose an antibody-drug conjugate, wherein the drug-linker (DL) has same structure as the instantly claimed drug linker (DL).
	Further, the U.S patent teaches a method of treating cancer comprising administering the antibody drug conjugate.
Claims 66-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-70 of copending Application No. 16/605,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody-drug conjugate that binds to AXL of the copending application lies inside the genus of antibody-drug conjugates in instant claims 66-86. The claims of the copending application disclose an antibody-drug conjugate, wherein the drug-linker (DL) has same structure as the instantly claimed drug linker (DL).
	Further, the copending application teaches a method of treating cancer comprising administering the antibody drug conjugate.
Claims 66-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-100 of copending Application No. 17/484,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody-drug conjugate that binds to AXL of the copending application lies inside the genus of antibody-drug conjugates in instant claims 66-86. The claims of the copending application disclose an antibody-drug conjugate, wherein the drug-linker (DL) has same structure as the instantly claimed drug linker (DL).
	Further, the copending application teaches a method of treating cancer comprising administering the antibody drug conjugate.
Claims 66-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. patent 11160872. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody-drug conjugate that binds to AXL of the U.S. patent lies inside the genus of antibody-drug conjugates in instant claims 66-86. The claims of the U.S. patent disclose an antibody-drug conjugate, wherein the drug-linker (DL) has same structure as the instantly claimed drug linker (DL).
	Further, the claims of the U.S. patent teach a pharmaceutical composition comprising the conjugate and further comprising a chemotherapeutic agent.
	Thus, it would have been obvious to one of ordinary skill in the arts to use the pharmaceutical composition in a method of treating cancers, as chemotherapeutic agents are known to treat cancers. One of ordinary skill in the arts would have been motivated to do so, in order to effectively treat cancers, and have a reasonable expectation of success that a pharmaceutical composition comprising chemotherapeutic agents would be effective in a method of treating cancer. 

Closest Prior Art in Regards to Claims 66-85
	WO 2017/137456 (in particular page 77) or US 2019/0262467 A1 (in particular page 42) teaches a compound, which is related to the DL portion of the antibody conjugate recited in claim 66 of the present application (see below).

    PNG
    media_image3.png
    254
    681
    media_image3.png
    Greyscale

	However, this compound taught by WO 2017/137456 or US 2019/0262467 A1 does not read on the DL portion of the antibody conjugate recited in claim 66 of the present application because the group pointed by the arrow is not present in the compound taught by WO 2017/137456 or US 2019/0262467 A1 (see below). Thus, neither WO 2017/137456 nor US 2019/0262467 A1 is prior art.

    PNG
    media_image4.png
    308
    549
    media_image4.png
    Greyscale

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643       


/HONG SANG/Primary Examiner, Art Unit 1643